DETAILED ACTION
This communication is in response to the claims filed on 02/03/2021.
Application No: 16/430,371.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
Sterling R. Waite on February 11, 2021.
The claims have been amended as follows:
The listing of claims will replace all prior versions of claims in the application.

LISTING OF CLAIMS

1. (Previously Presented) A computer-implemented method to encode positional coordinates based on a four channel color configuration, comprising:
by a graphics processing unit (GPU):

generating an output image, wherein generating the output image comprises: 
mapping X positional information describing the respective X positions of the plurality of pixels of interest to a first color channel of the output image and a second color channel of the output image; and 
mapping Y positional information describing the respective Y positions of the plurality of pixels of interest to a third color channel of the output image and a fourth color channel of the output image; and
performing a subsequent transformation to the output image while preserving the X positional information and Y positional information based on the four channel color configuration.

2. (Cancelled). 

3. (Previously Presented) The method of claim 1, wherein receiving comprises:
determining, for each pixel of the array of pixels of the input image whether or not the respective pixel is included in the plurality of pixels of interest; and
 for each pixel determined not included in the plurality of pixels of interest, setting each of the first color channel of the output image, the second color channel of the output image, the third color channel of the output image, and the fourth color channel of the output image at a corresponding position in the output image to a default value.

4. (Previously Presented) The method of claim 1, wherein mapping the respective X positions of the plurality of pixels of interest and mapping the respective Y positions of the plurality of pixels of interest based on one or more data characterizations that interprets positions along the X-axis and the Y-axis.



6. (Cancelled).

7. (Previously Presented) The method of claim 1, wherein the first color channel, the second color channel, the third color channel, and the fourth color channel comprise a red channel, a blue channel, a green channel, and an alpha channel.

8. (Previously Presented) The method of claim 7, wherein a respective number of bits in each of the first color channel, the second color channel, the third color channel, and the fourth color channel is represented as B bits, wherein B is equal to 8, 16, or 64.

9. (Previously Presented) The method of claim 8, further comprising determining the X positional information by determining respective numbers of pixels between the reference pixel and the respective X positions along the X-axis.

10. (Previously Presented) The method of claim 9, further comprising determining the Y positional information by determining respective numbers of pixels between the reference point and the respective Y positions along the Y-axis.

11. (Previously Presented) The method of claim 1, wherein:
mapping the X positional information describing the respective X positions of the plurality of pixels of interest to the first color channel of the output image and the second color channel of the output image comprises:
setting the first color channel as representing respective 1's places of the respective X positions; and
setting the second color channel as representing respective 2^B's places of the respective X positions; and
determining the Y positional information comprises:

setting the fourth color channel as representing 2^B's places of the respective Y positions. 

12. (Previously Presented) The method of claim 11, wherein:
setting the first color channel as representing respective 1’s places of the respective X positions comprises setting the first color channel based on a function X mod (2^B), wherein X represents the respective X positions of the plurality of pixels of interest; 
setting the second color channel as representing respective (2^B)'s places of the respective X positions comprises setting the second color channel based on a function floor (X/(2^B));
setting the third color channel as representing the respective 1’s places of the respective Y positions comprises setting the second color channel based on a function Y mod (2^B) wherein Y represents the position along the Y-axis; and
setting the fourth color channel as representing the respective (2^B)'s places of the respective Y positions comprises setting the second color channel based on a function floor (Y/(2^B))
wherein 2^B is equal to 28, 216, or 264.

13. (Cancelled).

14. (Cancelled).

15. (Cancelled).

16. (Previously Presented) The method of claim 1, wherein the subsequent transformation comprises a decimation transformation.

17. (Currently Amended) A computer program product, comprising:

receive an input image comprising an array of pixels, the array of pixels comprising a plurality of pixels of interest, the plurality of pixels of interest having respective X positions that are respectively distanced along an X-axis a reference pixel and having respective Y positions that are respectively distanced from the reference pixel along a Y-axis that is orthogonal to the X-axis;
configure at least one color channel of an output image based on respective X positions of the plurality of points of interest; 
configure at least one other color channel of the output image based on respective Y positions of the plurality of points of interest; and
perform a subsequent transformation to the output image while preserving X positional information describing the respective X positions of the plurality of points of interest and the Y positional information describing the respective Y positions based on a four channel color configuration. 

18. (Previously Presented) The computer program product of claim 17, wherein respective values of the at least one color channel and respective values of the at least one other color channel are based on one or more mathematical algorithms that represents the respective positions position along the X-axis and along the Y-axis of the plurality of points of interest. 

19. (Currently Amended) A system to encode positional coordinates based on channel color values, the system comprising:
memory; and
a GPU coupled to the memory, wherein the GPU executes instructions that are stored in the memory to cause the system to:
receive an input image comprising an array of pixels, the array of pixels comprising a plurality of pixels of interest, the plurality of pixels of interest having respective relative X positions that are respectively distanced from a reference pixel along an X-axis and having 
 for each pixel of the plurality of pixels of interest:
setting at least one color channel of an output image based on the X positions of the plurality of pixels of interest; and
setting at least one other color channel of the output imagebased on the Y positions of the plurality of pixels of interest; 
for each pixel that is not included in the pixels of interest, setting each of the at least one color channel and the at least one other color channel of the output image to a default value; and
perform a subsequent transformation to the output image while preserving, in the at least on color channel and the at least one other color channel, X positional information describing the respective X positions of the plurality of pixels of interest and Y positional information describing the respective Y positions of the plurality of pixels of interest based on a four channel color configuration.

20. (Cancelled).

 *** 

Reasons for allowance
Claims 1, 3-5, 7-12 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

claim 1 distinguish features are underlined and summarized below:
 	A computer-implemented method to encode positional coordinates based on a four channel color configuration, comprising:
By a graphics processing unit (GPU):
receiving an input image comprising an array of pixels, the array of pixels comprising a plurality of pixels of interest, the plurality of pixels of interest having respective X positions that are respectively distanced along an X-axis from a reference pixel and having respective Y positions that are respectively distanced from the reference pixel along a Y-axis that is orthogonal to the X-axis axis;
Generating an output image, wherein generating the output image comprises: 
mapping X positional information describing the respective X positions of the plurality of pixels of interest to a first color channel of the output image and a second color channel of the output image; and 
mapping Y positional information describing the respective Y positions of the plurality of pixels of interest to a third color channel of the output image and a fourth color channel of the output image; and
Performing a subsequent transformation to the output image while preserving the X positional information and Y positional information based on the four channel color configuration.


The representative claim 17 distinguish features are underlined and summarized below:
 
 A computer program product, comprising:

receive an input image comprising an array of pixels, the array of pixels comprising a plurality of pixels of interest, the plurality of pixels of interest having respective X positions that are respectively distanced along an X-axis a reference pixel and having respective Y positions that are respectively distanced from the reference pixel along a Y-axis that is orthogonal to the X-axis axis;
configure at least one color channel of an output image based on respective X positions of the plurality of points of interest; 
configure at least one other color channel of the output image pixel of interest based on respective Y positions of the plurality of points of interest; and 
perform a subsequent transformation to the output image while preserving X positional information describing the respective X positions of the plurality of points of interest and the Y positional information describing the respective Y positions based on a four channel color configuration. 

 
 
The representative claim 19 distinguish features are underlined and summarized below:
A system to encode positional coordinates based on channel color values, the system comprising:
memory; and

receive an input image comprising an array of pixels, the array of pixels comprising a plurality of pixels of interest, the plurality of pixels 
setting at least one color channel of the output image based on the X positions of the plurality of pixels of interest; and
setting at least one other color channel of the output image based on the Y positions of the plurality of pixels of interest; and
for each pixel that is not included in the pixels of interest, setting each of the at least one color channel and the at least one other color channel of the output image to a default value; and
perform a subsequent transformation to the output image while preserving, in the at least on color channel and the at least one other color channel, X positional information describing the respective X positions of the plurality of pixels of interest and Y positional information describing the respective Y positions of the plurality of pixels of interest based on a four channel color configuration.


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Zagaynov, Macciola and Sharma teach following:
 	Zagaynov (US 20190197693 A1) teaches systems and methods for detecting document contours in a digital image. An example method may involve: receiving an image comprising one or more documents and detecting a set of lines in the image; identifying a plurality of intersection points corresponding to the set of lines; determining a vanishing point based on the plurality of intersection points; generating a candidate polygon based on the set of lines; evaluating the candidate polygon based on a parameter associated with the vanishing point; and indicating the candidate polygon represents a contour of one of the one or more documents.
 
Macciola (US 20130182002 A1) teaches methods, systems, and computer program products for processing digital images captured by a mobile device are disclosed. Myriad features enable and/or facilitate processing of such digital images using a mobile device that would otherwise be technically impossible or impractical, and furthermore address unique challenges presented by images captured using a camera rather than a traditional flat-bed scanner, paper-feed scanner, or multifunction peripheral.

Sharma (US 20190332840 A1) teaches that the parameters of an optical code are optimized to achieve improved signal robustness, reliability, capacity and/or visual quality. An optimization program can determine spatial density, dot distance, dot size and signal component priority to optimize robustness. An optical code generator employs these parameters to produce an optical code at the desired spatial density and robustness. The optical code is merged into a host image, such as imagery, text and graphics of a package or label, or it may be printed by itself, e.g., on an otherwise blank label or carton. A great number of other features and arrangements are also detailed.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
receiving an input image comprising an array of pixels, the array of pixels comprising a plurality of pixels of interest, the plurality of pixels of interest having respective X positions that are respectively distanced along an X-axis from a reference pixel and having respective Y positions that are respectively distanced from the reference pixel along a Y-axis that is orthogonal to the X-axis axis;
Generating an output image, wherein generating the output image comprises: 
mapping X positional information describing the respective X positions of the plurality of pixels of interest to a first color channel of the output image and a second color channel of the output image; and 
mapping Y positional information describing the respective Y positions of the plurality of pixels of interest to a third color channel of the output image and a fourth color channel of the output image; and
Performing a subsequent transformation to the output image while preserving the X positional information and Y positional information based on the four channel color configuration.

Zagaynov teaches systems and methods for detecting document contours in a digital image; but failed to teach one or more limitations including, 
 receiving an input image comprising an array of pixels, the array of pixels comprising a plurality of pixels of interest, the plurality of pixels of interest having respective X positions that are respectively distanced along an X-axis from a reference pixel and having respective Y positions that are respectively distanced from the reference pixel along a Y-axis that is orthogonal to the X-axis axis;
Generating an output image, wherein generating the output image comprises: 
mapping X positional information describing the respective X positions of the plurality of pixels of interest to a first color channel of the output image and a second color channel of the output image; and 
mapping Y positional information describing the respective Y positions of the plurality of pixels of interest to a third color channel of the output image and a fourth color channel of the output image; and
Performing a subsequent transformation to the output image while preserving the X positional information and Y positional information based on the four channel color configuration.


Macciola and Sharma alone or in combination failed to cure the deficiency of Zagaynov.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved system to allow positional information to be retained during subsequent transformations, using graphics processing units (GPU). For example, in document scanning applications, a GPU or other processor requires a method to find the edges, corners, or other boundaries of the document to be scanned. When certain locations of the image are identified, such as the four corners of a rectangular object in an image, pixels at the identified locations are determined to be pixels of interest. In an output image, the GPU encodes positional coordinates of the pixels of interest into multiple channel color values to allow positional information to be retained during subsequent transformations. 
The encoding allows the positional information to be retained with the pixel even when subsequent transformations are performed on the image. For example, the pixel positional information is retained even if the image is decimated, enlarged, or rotated. The technology can be employed to perform image-processing tasks in a way that makes use of the computing device's resources more efficient. For example, if the image undergoes a decimation process, the GPU or other processor uses fewer resources to store or communicate the image. In a conventional system the decimation would destroy the positional information of the pixels of interest. In the technology described herein, the positional information will remain encoded in the pixel of interest.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645